COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-333-CR


ROBERT SCOTT, JR.                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

                                 I. Introduction

      In three issues, Appellant Robert Scott, Jr. complains that: (1) there was

no independent corroborating evidence to support accomplice testimony; (2) the

testimony of extraneous acts was admitted in violation of Scott’s rights; and




      1
          … See Tex. R. App. P. 47.4.
(3) hearsay statements of a confidential source were admitted in violation of

Crawford v. Washington.2 We affirm.

                       II. Factual and Procedural History

      This case involves a “reverse buy” 3 set up by the Denton County Sheriff’s

Office using a Drug Enforcement Administration (DEA) confidential informant.

Scott pleaded not guilty to attempted possession of a controlled substance in

an amount over 400 grams and of illegal barter, expenditure, or investment,4

but the jury found him guilty of both crimes.      At punishment, after Scott

pleaded true to a prior felony conviction for delivery of a controlled substance,

he faced a possible sentence for each conviction of confinement of fifteen years

to life. The jury imposed sixty years’ confinement for each conviction, and this

appeal followed.

                          III. Corroborating Evidence

      In his first issue, Scott complains that there was no independent

corroborating evidence to support the accomplice testimony.


      2
          … 541 U.S. 36, 124 S. Ct. 1354 (2004).
      3
      … In a reverse drug buy, “[law enforcement] become[s] the seller of the
drugs for someone who is looking to buy drugs, which means [law
enforcement] basically play[s] the part of a drug dealer, or a confidential
informant plays the part [of] a drug dealer.”
      4
      … See Tex. Health & Safety Code Ann. § 481.115 (Vernon 2003),
§ 481.126 (Vernon Supp. 2008).

                                       2
A. Standard of Review

     Article 38.14 of the code of criminal procedure provides that

           [a] conviction cannot be had upon the testimony of an
     accomplice unless corroborated by other evidence tending to
     connect the defendant with the offense committed; and the
     corroboration is not sufficient if it merely shows the commission of
     the offense.

Tex. Code Crim. Proc. Ann. art. 38.14 (Vernon 2005).

     When evaluating the sufficiency of corroboration evidence under the

accomplice-witness rule, we “eliminate the accomplice testimony from

consideration and then examine the remaining portions of the record to see if

there is any evidence that tends to connect the accused with the crime.”

Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008) (quoting

Solomon v. State, 49 S.W.3d 356, 361 (Tex. Crim. App. 2001)). To meet the

requirements of the rule, the corroborating evidence need not prove the

defendant’s guilt beyond a reasonable doubt by itself. Malone, 253 S.W.3d at

257; Trevino v. State, 991 S.W.2d 849, 851 (Tex. Crim. App. 1999); Gill v.

State, 873 S.W.2d 45, 48 (Tex. Crim. App. 1994). Nor is it necessary for the

corroborating evidence to directly link the accused to the commission of the

offense. Cathey v. State, 992 S.W.2d 460, 462 (Tex. Crim. App. 1999), cert.

denied, 528 U.S. 1082 (2000).     Rather, the evidence must simply link the

accused in some way to the commission of the crime and show that “rational

                                      3
jurors could conclude that this evidence sufficiently tended to connect [the

accused] to the offense.” Malone, 253 S.W.3d at 257 (quoting Hernandez v.

State, 939 S.W.2d 173, 179 (Tex. Crim. App. 1997)).

      There is no set amount of nonaccomplice corroboration evidence that is

required for sufficiency purposes; “[e]ach case must be judged on its own

facts.”   Malone, 253 S.W.3d at 257 (quoting Gill, 873 S.W.2d at 48).

Circumstances that are apparently insignificant may constitute sufficient

evidence of corroboration. Trevino, 991 S.W.2d at 852.

      Additionally, “[p]roof that the accused was at or near the scene of the

crime at or about the time of its commission, when coupled with other

suspicious circumstances, may tend to connect the accused to the crime so as

to furnish sufficient corroboration to support a conviction.”   Malone, 253
S.W.3d at 257 (quoting Brown v. State, 672 S.W.2d 487, 489 (Tex. Crim.

App. 1984)). But “mere presence alone of a defendant at the scene of a crime

is insufficient to corroborate accomplice testimony.” Malone, 253 S.W.3d at

257 (quoting Golden v. State, 851 S.W.2d 291, 294 (Tex. Crim. App. 1993));

Meyers v. State, 626 S.W.2d 778, 780 (Tex. Crim. App. 1982).




                                     4
B. Non-Accomplice Testimony

      Sergeant Jeff Davis of the Denton County Sheriff’s Office drug

enforcement unit testified that a DEA confidential informant,5 “Paco,” was used

to set up a reverse buy for one kilogram of cocaine. Investigator Norrie met

with Paco and equipped him with a recording device.          Investigator Norrie

testified that Paco arranged with Edgar Coronado for a drug buy on December

17 or 18, 2007, at a Lewisville Wal-Mart.

      Sergeant Davis, the lead investigator, gave the following testimony about

the sheriff’s office’s plan:

      The way we intended for it to happen was we were going to have
      a meeting between whoever showed up, we knew [at least] Edgar
      Coronado, and a buyer that we didn’t know[,] . . . were probably
      going to show up.

             We instructed [Paco] to direct them to the 24 Hour Fitness
      there in Lewisville, Texas, to have a meeting and to ensure that the
      money was correct, the correct count was made. Once that
      happened and [Paco] got the word that the count was correct and
      that the required amount of money was present, they were then
      going to follow [Paco] over to . . . the Wal-Mart . . . parking lot.

            They were going to go to a wall . . . on the east side of the
      parking lot next to the Sam’s store . . . . At that location[,] there




      5
        … Investigator Shane Norrie of the Denton County Sheriff’s Office drug
enforcement unit defined a confidential source, or informant, as someone “that
assist[s] law enforcement in identifying targets of certain investigations. . . .
[I]t’s a drug dealer . . . [used] to make buys for intelligence purposes.”

                                       5
      would be a kilogram [of cocaine] in the toolbox in the truck parked
      head in to that wall.

            It was our hope . . . that the defendant, or defendants, would
      pull head in to that wall as well to examine the kilogram. Once
      they examined the kilogram and they said it looks good, at that
      point [Paco] was to give a bust signal and we were going to move
      in and effect the arrest of whoever showed up.

      Sergeant Davis testified that Paco contacted Edgar on December 17 and

the actual purchase was set up to occur on December 18. He testified that the

purchase price for the kilogram of cocaine was $18,500. He testified that he

waited at the 24 Hour Fitness in an unmarked Tahoe and saw Paco arrive in his

own vehicle, a maroon Ford extended cab pickup, and Edgar arrive in a black

Chevrolet pickup truck, followed by a white Volkswagen Jetta driven by Oscar

Aguilar-Leiva, with Scott as a passenger. Edgar and Oscar parked next to each

other, and Oscar and Scott got out of the Jetta and into Edgar’s truck—Oscar

in the front passenger’s seat and Scott into the driver’s side back seat. He then

testified,

      I saw a greeting amongst the people in the vehicle, and then after
      a very brief period of time, I saw all of the suspects, Oscar, Edgar,
      and [Scott], focusing on the center console area of that pickup
      truck. This took place for I would say five to ten minutes.
      Everybody’s attention in the truck was focused at this center
      console of the pickup.

Then Paco pulled out of the 24 Hour Fitness parking lot, followed by all three

of the suspects in Edgar’s pickup truck. Sergeant Davis followed them to the

                                       6
Sam’s parking lot and watched Edgar’s pickup truck pull head in to the concrete

wall “as we planned,” a couple of spaces south of the location of the truck with

the cocaine, but in the same row. Paco had already parked, a few spaces

farther south from Edgar, and Edgar got out of his truck to meet him at the

back of Edgar’s pickup. They spoke briefly, and then Paco escorted Edgar to

the pickup containing the cocaine. Sergeant Davis lost sight of them when they

turned in between the trucks. Twelve officers were stationed in the Wal-Mart

parking lot.

      Scott, Edgar, Oscar, and Paco were arrested. Edgar was arrested next

to the toolbox of the truck containing the cocaine; the police found his wallet

and some pocket change on him. Oscar was still in Edgar’s truck and had

$1,001 on him; two cell phones were found in his seat. Scott was still in the

back seat of Edgar’s truck, and a McDonald’s sack containing $18,460 was

discovered at his feet. He had $538 and a cell phone on his person, $115 in

his wallet, and an empty blue zipper bag stuffed into his waistband.       Two

additional cell phones were recovered near his seat.6 Sergeant Davis testified

that Scott told the police that he was just along for the ride to get some auto

parts and denied that the cell phones found next to him were his. He also



      6
       … The police located a fifth cell phone, belonging to Edgar, in the front
center console.

                                       7
testified that he believed that Scott was “the money man” in the reverse buy.

Two McDonald’s burritos were found on the center console of Oscar’s Jetta.

      Patrick LeMaire, of the Denton County Sheriff’s Office forensics

department, testified that he took photos of the information from a cell phone

found in the front passenger seat of Edgar’s truck. These photographs were

admitted into evidence and reveal calls made either to or from two individuals:

six calls to or from “Cuz,” at 903-449-7026, between 2:32 p.m. and 6:16 p.m.

on December 17; two calls to or from Edgar between 6:25 p.m. and 6:35 p.m.

on December 17; one call to or from Edgar at 8:12 a.m. on December 18; five

calls to or from “Cuz” between 8:42 a.m. and 9:49 a.m. on December 18; and

two calls to or from Edgar at 9:52 a.m. and 9:58 a.m. on December 18. The

phone number of one of the cell phones from the back seat is 903-449-7026

and has the user name “rickeymarinez@myboostmobile.sprintpcs.com.”

      Scott’s sister testified on his behalf during Scott’s case-in-chief. She

testified that he is a thirty-three-year-old barber who lives in Commerce, Texas,

and she recognized his blue money pouch from the photo of Scott taken at the

scene. She testified that Scott used his mother’s car to drive to Dallas on

December 18, 2007, and that the area code for Commerce, Texas, is 903.




                                       8
C. Accomplice Testimony

       Oscar testified that he was a codefendant in this case and had pleaded

guilty and agreed to testify against Scott in exchange for seven years’ deferred

adjudication community supervision. He testified that he lived in Dallas, that

Scott had a barbershop in Commerce, Texas, that he met Scott last year

“through a cousin of his,” and that he was also friends with Edgar. He testified

that he has two cell phones and that the cell phone found in the front

passenger seat of Edgar’s truck, with the calls to or from Edgar and “Cuz,” was

his.   Attributing his lack of memory to a bad hangover that he apparently

suffered on December 18, 2007, he gave the following testimony about the

“Cuz” with phone number 903-449-7026:

       Q. Who is Cuz?

       A. I had like two different Cuz, and I don’t recognize the numbers.
       I just go by, you know, what I have it saved as.

       Q. Who is Cuz?

       A. One of them was—I think one of them was [Scott]. The other
       one—like I said, I have different Cuz.

       Q. Is this Robert Scott’s phone number?

       A. I don’t know about the phone number. Like I said, I remember
       the nicknames that I have them saved as, you know. . . .




                                       9
He also stated that he knew more than one Edgar and that he could not tell

whether the calls were incoming or outgoing.

      Oscar testified that on the morning of December 18, 2007, Edgar came

to his house and woke him up, and they went to breakfast at McDonald’s. He

followed Edgar’s truck in his white Volkswagen Jetta. Scott called him and

met them at the McDonald’s. Oscar testified that he took Scott and Oscar’s

McDonald’s burritos with him in his Jetta and followed Edgar’s truck to

Lewisville. Once there, they got into Edgar’s truck, and Edgar spoke on his cell

phone in Spanish to someone.

      Oscar testified that Scott became involved in the drug purchase because

Edgar had approached him and asked him for $18,000.               During Oscar’s

testimony, the trial court granted the State permission to treat Oscar as a

hostile witness. Much of Oscar’s testimony was given in the following manner:

      Q. At this point in time [at the 24 Hour Fitness], all three of you are
      aware of what you’re there for; is that correct?

      A. I mean, I have an idea, yeah.

      Q. And that’s to buy a kilogram of cocaine; is that correct?

      A. Well, [Edgar] was talking to this guy in Spanish, and, you know,
      he never mentioned anything about that. He just said, you know,
      follow me so he can go and check this out. But, I mean, I believed,
      you know—I know he was doing something that, you know . . . .




                                        10
      Q. Oscar, isn’t it true that when you were asked in your plea
      bargain agreement testimony under oath you were asked the
      question, isn’t it true that when you all went there, you, [Edgar,]
      and Scott, everybody there knew—at least all three of you all knew
      that you were all there to buy cocaine; is that correct?

      A. Well, I think I knew that, and I believe, you know, everybody
      else knew. Yes, that’s correct.

He also testified that Edgar was the only person who talked about buying

cocaine and knew all of the specifics, that Edgar counted the money and put

it in a McDonald’s bag, and that Scott did not know the specifics of the

transaction.

      Edgar testified that he was a codefendant in the case, that he had been

charged with attempting to possess cocaine, and that he had not been offered

a plea bargain. He testified that he met Paco through a mutual friend, that he

had known him for around a week and a half before the drug transaction, and

that he had tried to find a customer for Paco for a kilo of cocaine. He testified

that he did not buy it because he did not have the money and because he had

“never messed with drugs.” He had known Oscar since August 2007, and

Oscar had asked him if he knew anybody who had a kilo of cocaine for

someone who wanted to buy it.

      Edgar testified that he had a conversation with Paco on the morning of

December 18, 2007, and then called Oscar and set up the deal.                 He



                                       11
acknowledged that it was his voice and Paco’s voice on the recording made by

Investigator Norrie on December 17, 2007, and that the nature of their

conversation was for the purchase of a kilo of cocaine. The trial court admitted

the recording and it was published to the jury.

      He testified that he and Oscar went to a nearby McDonald’s and met

Scott, who had the money and who was supposed to be the buyer.                 He

testified that Oscar did not have a hangover that day.

      Edgar drove to Lewisville in his dad’s truck, a Chevy Silverado, and Oscar

and Scott followed him in Oscar’s white Volkswagen Jetta. When they arrived

at 24 Hour Fitness, he called Paco, and Oscar and Scott hopped in Edgar’s

truck—Oscar in the front passenger seat and Scott in the back seat.            He

testified that although Paco had told them to count the money, he did not think

anyone counted it, or that they started to, “but there was a lot so we just left

it.” Scott had taken the money from a leather bag and gave it to Edgar; then

Scott put it in a McDonald’s bag and kept it in the back seat, and they drove

across the street to a Wal-Mart. Edgar stepped out of his truck; he did not get

a good look at the tool box before “a lot” of police arrived and arrested them.

      Edgar testified that he was employed selling car parts and that his father

was disabled. He testified that this was his first drug deal and that he set it up

because “[w]e were doing bad at home, and I just wanted to, you know, make

                                       12
a good Christmas for my family.” He was supposed to receive $1,000 for his

efforts.

D. Analysis

      Scott complains that there is no fingerprint evidence, no DNA evidence,

and no videotape or audiotape evidence to link him to the crimes and that his

“mere presence” is insufficient for corroboration.     However, the following

shows more than mere presence at the scene and corroborates Edgar’s and

Oscar’s testimonies: (1) as a result of the phone calls between Paco and Edgar,

Sergeant Davis was expecting a buyer other than Edgar; (2) Edgar drove alone

to the 24 Hour Fitness and Oscar and Scott followed him in another vehicle; (3)

Scott and Oscar got into Edgar’s truck and, for over five minutes, they did

something that involved leaning over the truck’s center console; (4) the three

men followed Paco to the Wal-Mart parking lot and parked near the truck

containing the cocaine; (5) at the time of the bust, Edgar and Oscar carried less

than $1,100 together; (6) Scott had an empty bank money bag stuck in his

waistband, and his area code was “903,“ the same as that listed for “Cuz” on

Oscar’s cell phone; (7) Scott had $18,460 in a McDonald’s bag at his feet and

an additional $653 on him; and (8) the price for the kilo of cocaine was

$18,500.




                                       13
      Based on our own review of the foregoing non-accomplice evidence, we

conclude that there is “evidence that tends to connect the accused with the

crime,” i.e., that links Scott in some way to the commission of the crimes, and

that “rational jurors could conclude that this evidence sufficiently tended to

connect [Scott] to the offense[s].”        See Malone, 253 S.W.3d at 257.

Therefore, we overrule Scott’s first issue.

                             IV. Extraneous Acts

      In his second issue, Scott asserts that the trial court erred during the

punishment phase of trial by admitting testimony of extraneous acts for which

he had not been convicted.

A. Background

      Scott’s complaint is that, during the punishment phase, Sergeant Danny

Powell testified that while he attempted to execute a search warrant at Scott’s

home, Scott arrived, saw the officers, rapidly backed his car out, and almost

hit Powell, who had to dive into a ditch. Another investigator, who witnessed

the incident and fired two shots into Scott’s car’s tires, corroborated Sergeant

Powell’s testimony. Pursuant to the search warrant, the police seized drugs at

Scott’s residence.   The trial court considered the testimony and Scott’s

objections based on Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531

(2004), outside the jury’s presence and then overruled them. The trial court

                                      14
granted Scott a running objection before the testimony was presented to the

jury.

B. Analysis

        Scott asserts that

        The testimony of extraneous acts of purported drug possession and
        attempted killing of an officer were used the [sic] enhance
        punishment during the punishment phase of the trial. These acts
        were never tried to a jury nor admitted to by the defendant. In
        Blakely, extraneous acts that had never been tried to a jury nor
        admitted to by the defendant were used in the punishment phase;
        the Supreme Court reversed because the defendant’s right to a jury
        trial had been violated. . . . Likewise, this court should reverse the
        appellant’s sentence for violation of his sixth amendment right to
        a jury trial.

        However, in Barrow v. State, the court of criminal appeals set forth the

following analysis:

        The Supreme Court determined in Apprendi v. New Jersey that
        “[o]ther than the fact of a prior conviction, any fact that increases
        the penalty for a crime beyond the prescribed statutory maximum
        must be submitted to a jury, and proved beyond a reasonable
        doubt.” As Justice Scalia later explained for the Supreme Court in
        Blakely v. Washington, the statutory maximum in this context
        means the “maximum sentence a judge may impose solely on the
        basis of the facts reflected in the jury verdict or admitted by the
        defendant.” Thus, the Apprendi line of cases requires that, in any
        case in which the defendant has elected to exercise his Sixth
        Amendment right to a jury trial, any discrete finding of fact that has
        the effect of increasing the maximum punishment that can be
        assessed must be made by the jury, even if that fact-finding occurs
        as part of the punishment determination.




                                         15
             The appellant relies on this determination by Apprendi and its
      progeny that a sentence cannot be greater than that authorized by
      the jury’s fact-finding. But these cases hold that a trial court is
      prohibited from unilaterally increasing individual sentences on the
      basis of facts that were not resolved by the jury. Thus, Apprendi
      and its progeny clearly deal with the upper-end extension of
      individual sentences, when that extension is contingent upon
      findings of fact that were never submitted to the jury.

207 S.W.3d 377, 379 (Tex. Crim. App. 2006) (internal citations omitted).

      First, the trial court’s evidentiary rulings are reviewed under the abuse of

discretion standard; that is, we will uphold the rulings where the evidence is

supported by the record and where the ruling is correct under a theory of law.

Ramos v. State, 245 S.W.3d 410, 417–18 (Tex. Crim. App. 2008). Second,

we note that Scott’s reliance on Blakely is off the mark because the Supreme

Court in that case cited with approval its prior ruling in Apprendi v. New Jersey,

530 U.S. 466, 490, 120 S. Ct. 2348, 2362–63 (2000), and as recounted in

Barrow above, “[o]ther than the fact of [another] conviction, any fact that

increases the penalty for a crime beyond the prescribed statutory maximum

must be submitted to a jury, and proved beyond a reasonable doubt.” 207
S.W.3d at 379. Third, section 3(a)(1) of article 37.07 of the code of criminal

procedure states,

      Regardless of the plea and whether the punishment be assessed by
      the judge or the jury, evidence may be offered by the state and the
      defendant as to any matter the court deems relevant to sentencing,
      including but not limited to the prior criminal record of the

                                       16
      defendant, whis general reputation, his character, an opinion
      regarding his character, the circumstances of the offense for which
      he is being tried, and, notwithstanding Rules 404 and 405, Texas
      Rules of Evidence, any other evidence of an extraneous crime or
      bad act that is shown beyond a reasonable doubt by evidence to
      have been committed by the defendant or for which he could be
      held criminally responsible, regardless of whether he has previously
      been charged with or finally convicted of the crime or act.

See Tex. Code Crim. Proc. Ann. art. 37.07, § 3(a)(1) (Vernon Supp. 2008)

(emphasis added).

      In the case before us, the jury, and not the judge, set punishment within

the statutory range, the basis of which included an instruction that the

complained-of allegations against Scott had to be proven beyond a reasonable

doubt. See id. Hence, Blakely is inapplicable to Scott’s second issue, and we

cannot say that the trial court abused its discretion. See Ramos, 245 S.W.3d

at 417–18. We overrule Scott’s second issue.

                                 V. Hearsay

      In his final issue, Scott complains that Paco’s hearsay statements made

during Edgar’s testimony were admitted in contravention of his right to confront

witnesses under Crawford v. Washington.

      Preservation of error is a systemic requirement that this court should

review on its own motion. Archie v. State, 221 S.W.3d 695, 698 (Tex. Crim.

App. 2007); Jones v. State, 942 S.W.2d 1, 2 n.1 (Tex. Crim. App. 1997). To



                                      17
preserve a complaint for our review, a party must have presented to the trial

court a timely request, objection, or motion that states the specific grounds for

the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Mosley v. State, 983 S.W.2d
249, 265 (Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S. 1070

(1999). Further, the trial court must have ruled on the request, objection, or

motion, either expressly or implicitly, or the complaining party must have

objected to the trial court’s refusal to rule. Tex. R. App. P. 33.1(a)(2); Mendez

v. State, 138 S.W.3d 334, 341 (Tex. Crim. App. 2004). The complaint made

on appeal must comport with the complaint made in the trial court or the error

is forfeited. See Tex. R. App. P. 33.1; Heidelberg v. State, 144 S.W.3d 535,

537 (Tex. Crim. App. 2004). “An objection on hearsay does not preserve error

on Confrontation Clause grounds.” Reyna v. State, 168 S.W.3d 173, 179

(Tex. Crim. App. 2005). Scott objected only on the basis of hearsay at trial.




                                       18
Therefore, he has preserved nothing for our review. 7     See id. We overrule

Scott’s third issue.




      7
        … Furthermore, two of Scott’s hearsay objections were sustained, but
he requested no further relief, so these complaints would have been forfeited
even if he had presented his Confrontation Clause argument to the trial court.
See Cruz v. State, 225 S.W.3d 546, 548 (Tex. Crim. App. 2007) (stating that
the only essential requirement to ensure preservation is a timely, specific
request that is refused by the trial court); Brooks v. State, 642 S.W.2d 791,
798 (Tex. Crim. App. [Panel Op.] 1982); see also Henderson v. State, 617
S.W.2d 697, 698 (Tex. Crim. App. [Panel Op.] 1981) (stating that appellant’s
failure to request any further relief after his objection was sustained preserves
nothing for review); Parrish v. State, 950 S.W.2d 720, 724 (Tex. App.—Fort
Worth 1997, no pet.) (holding that appellant forfeited his hearsay complaint
when he failed to request a mistrial after his objection was sustained and an
instruction to disregard given).
       And regarding Scott’s other two hearsay objections, he failed to object
to the same evidence that came in before or after his objections were made, so
these complaints also would have been forfeited even if he had presented his
Confrontation Clause argument to the trial court. See Fuentes v. State, 991
S.W.2d 267, 273 (Tex. Crim. App.) (stating that a party must continue to
object each time the objectionable evidence is offered), cert. denied, 528 U.S.
1026 (1999); Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998)
(observing that a trial court’s erroneous admission of evidence will not require
reversal when other such evidence was received without objection, either
before or after the complained-of ruling).

                                       19
                            VI. Conclusion

     Having overruled all of Scott’s issues, we affirm the trial court’s

judgment.


                                       BOB MCCOY
                                       JUSTICE

PANEL: CAYCE, C.J.; MCCOY and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 23, 2009




                                  20